Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 4,870,819 to Walzer.  The improvement comprises a hydraulic variable pump set with a pump body component and an oil supplement component wherein an oil outlet T of a first control valve is in communication with the rod cavity for the purposes of integrating multiple control components in a smaller structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Walzer is cited for the showing of a hydraulic variable pump set similar to applicant's but lacking the oil outlet of the first control valve being in communication with the rod cavity.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other hydraulic variable pump sets with first control valves and variable cylinders.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
January 14, 2022